Citation Nr: 1026037	
Decision Date: 07/13/10    Archive Date: 07/19/10	

DOCKET NO.  07-17 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to September 
1952, with unverified service in the Republic of Korea.

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a decision of July 2003, the Board denied entitlement to 
service connection for PTSD.  The appellant subsequently appealed 
that denial of benefits to the United States Court of Appeals for 
Veterans Claims (Court) which, in a September 2009 Order, vacated 
the Board's July 2003 decision, and, in so doing, remanded the 
Veteran's case to the Board for action consistent with a 
September 2009 Joint Motion for Remand.  

In October 2009, the Veteran's case was remanded to the RO for 
additional development.  The case is now, once more, before the 
Board for appellate review.  

Good or sufficient cause having been shown, the Veteran's case 
has been advanced on the Board's docket under the provisions of 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2009).  

Finally, for reasons which will become apparent, this appeal is 
once again being REMANDED to the VARO in Newark, New Jersey.  VA 
will notify you if further action is required on your part.


REMAND

The Veteran in this case seeks service connection for PTSD 
resulting from a number of stressful incidents which reportedly 
occurred during his period of service in the Republic of Korea.  

In that regard, on various occasions during the course of the 
Veteran's current appeal, it has been reported, both by the 
Veteran and others, that he served in the Republic of Korea 
during the period from June 1951 to June 1952.  It is during this 
period, it is alleged, that the Veteran experienced and/or was 
exposed to the various stressors responsible for his PTSD.  While 
it is true that, based on the evidence of record, the majority of 
the Veteran's service treatment and personnel records were 
destroyed in a fire at the National Personnel Records Center in 
1973, it would appear that no attempt has yet been made to verify 
the Veteran's period of service in the Republic of Korea, 
information which is arguably vital to a proper adjudication of 
the Veteran's current claim.  Accordingly, further development in 
this area will be undertaken prior to a final adjudication of the 
Veteran's current claim for service connection for PTSD.

The Board further observes that, in the Appellant's Brief of 
April 2009, and again during in the September 2009 Joint Motion, 
it was noted that, while in a March 2007 reply from the United 
States Army and Joint Services Records Research Center (JSRRC), 
it was recommended that a search of 1952 Morning Reports from the 
24th Medical Battalion (the Veteran's unit) be conducted for 
casualties, no such search of Morning Reports was, apparently, 
ever undertaken.  Nor, apparently, was the Veteran ever advised 
of that fact.  Such Morning Reports, might shed considerable 
light on the Veteran's alleged inservice stressors, and, as such, 
could be vital to the prosecution of his current claim.  Under 
the circumstances, an attempt will be made to procure those 
Morning Reports prior to a final adjudication of the Veteran's 
claim for service connection.

Finally, at the time of the Board's prior remand in October 2009, 
the RO was instructed to inform the Veteran of the March 2007 
response from the U.S. Army and Joint Services Records Research 
Center (JSRRC), and of its impact on his claim.  While in January 
2010, the RO did, in fact undertake various other development 
dictated by the Board's March 2009 remand, that development did 
not include the notice to the Veteran of the March 2007 response 
from the United States Army and Joint Services Record Research 
Center (JSRRC).  Significantly, a remand by the Board confers on 
the appellant, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, in light of the aforementioned, the case is once 
again REMANDED to the RO for the following actions:  

1.  The RO should furnish the Veteran with 
a copy of the March 2007 response from the 
United States Army and Joint Services 
Records Research Center (JSRRC).  
Correspondence confirming that the 
Veteran has, in fact, been furnished 
with that documentation should be 
included in the claims folder.

2.  The RO should then contact the 
appropriate service organization and/or 
record storage facility, in an attempt to 
verify the Veteran's period of service in 
the Republic of Korea.  Following receipt 
of that information, the RO should attempt 
to obtain relevant Morning Reports 
documenting any casualties in the Veteran's 
unit, the 24th Medical Battalion, for the 
period in question.  All such information, 
when obtained, should be made a part of the 
Veteran's claims folder.  Should such 
information prove unavailable, the RO 
should specifically so state.  

3.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
December 2007, the date of the most recent 
evidence of record, should then be obtained 
and incorporated in the claims folder.  The 
Veteran should be requested to sign the 
necessary authorization for release of any 
private medical records to the VA.  All 
attempts to procure such records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be included 
in the claims file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.  

4.  Following receipt of the aforementioned 
information, the RO should review the file, 
and prepare a summary of the Veteran's 
claimed stressors.  This summary, and all 
associated documents, should be sent to the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), in order that they 
might provide any information which could 
corroborate the Veteran's alleged 
stressors.  

5.  Following the above, the RO should make 
a specific determination, based upon the 
complete record, with respect to whether 
the Veteran was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  Should the RO determine that 
the record establishes the existence of a 
stressor or stressors, the RO must specify 
which stressor or stressors it has 
determined are established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the evidence.  

6.  If and only if a stressor or stressors 
is verified, the RO should arrange for the 
Veteran to be examined by a VA psychiatrist 
who has not previously seen or examined 
him.  The RO should specify for the 
examiner the stressor or stressors which it 
has determined are established by the 
record, and the examiner must be instructed 
that only those events may be considered 
for the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms, 
and whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The examination report should 
reflect a review of pertinent material in 
the claims folder.  Moreover, the examiner 
should comment explicitly on whether 
there is a link between any verified 
stressor or stressors and the current 
diagnosis of PTSD.  The report of the 
examination should include a complete 
rationale for all opinions expressed 
and the claims folder should be made 
available to the examiner prior to the 
examination.  

7.  After completing any additional 
development deemed necessary, the RO should 
again review the record.  Should the 
benefit sought on appeal remain denied, the 
appellant and his representative should be 
furnished an additional Supplemental 
Statement of the Case, and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



